Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the read address" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,174. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated by or obvious over the claims of the ‘174 as shown in the example mapping below.  The remaining claims would be similarly mapped.
Double Patenting Claims Mapping
16/989,018 Application
US Patent 10,740,174
1. A memory circuit comprising: 
1. A memory circuit comprising: 
1. a single-port memory interface which includes: a sole address port configured to receive a read/write (RW) address; and
7. the address port is configured to receive the write address as a combined read/write address.
1. a multi-port memory which has multiple address ports coupled to the sole address port of the single-port memory interface, and which is configured to store a data unit and parity bits, some of the parity bits being based on the corresponding RW address;
1. a memory configured to store a data unit and parity bits, the parity bits being based on a write address associated with the stored data unit;7. wherein the memory is a dual-port memory
1. a first decoding circuit configured to generate a decoded write address from the RW address and the parity bits;
1. a first decoding circuit configured to generate a decoded write address from the read address and the parity bits;
1. an error detecting circuit configured to determine if an address error exists based on a comparison of the decoded write address to the read address.
1. an error detecting circuit configured to determine if an address error exists based on a comparison of the decoded write address to the read address.
2. the parity bits include first parity bits based on the RW address and second parity bits based on the data unit.
2. wherein the parity bits are based on the write address in combination with the stored data unit.
3. wherein the first parity bits are based on the RW address only.
3. the parity bits are based on the write address only.
4. wherein the second parity bits are based on the data unit only.
The '174 does not explicitly disclose this limitation, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide parity bits based on the data bits in order to provide additional error protection thus improving data integrity.
5. a first encoding circuit configured to generate the first parity bits from the RW address only.
4. an encoding circuit configured to generate the parity bits from the write address only.
6. a second encoding circuit configured to generate the second parity bits from the data unit only.
The '174 does not explicitly disclose this limitation, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide parity bits based on the data bits in order to provide additional error protection thus improving data integrity.
7. a second decoding circuit configured to decode the second parity bits, the second parity bits being based on the stored data unit.
5. a second decoding circuit configured to decode second parity bits, the second parity bits being based on the stored data unit.
8.  the multi-port memory is a dual-port memory.
7. wherein the memory is a dual-port memory 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112